 
Exhibit 10.4
 
EXECUTION COPY




 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 
 
OF

 
 
RSB BONDCO LLC
 
 
Dated and Effective as of

 
 
June 29, 2007
 

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 Page
 
ARTICLE I
GENERAL PROVISIONS
     
SECTION 1.01   Definitions
1
SECTION 1.02   Sole Member; Registered Office and Agent
2
SECTION 1.03   Other Offices
3
SECTION 1.04   Name
3
SECTION 1.05   Purpose; Nature of Business Permitted; Powers
3
SECTION 1.06   Limited Liability Company Agreement; Certificate of Formation
5
SECTION 1.07   Separate Existence
5
SECTION 1.08   Limitation on Certain Activities
9
SECTION 1.09   No State Law Partnership
10
   
ARTICLE II
CAPITAL
     
SECTION 2.01   Initial Capital
10
SECTION 2.02   Additional Capital Contributions
10
SECTION 2.03   Capital Account
11
SECTION 2.04   Interest
11
   
ARTICLE III
ALLOCATIONS; BOOKS
     
SECTION 3.01   Allocations of Income and Loss.
11
SECTION 3.02   Company to be Disregarded for Tax Purposes
12
SECTION 3.03   Books of Account
12
SECTION 3.04   Access to Accounting Records
12
SECTION 3.05   Annual Tax Information
12
SECTION 3.06   Internal Revenue Service Communications
12
   
ARTICLE IV
MEMBER
     
SECTION 4.01   Powers
13
SECTION 4.02   Reimbursement of Member Expenses
14
SECTION 4.03   Other Ventures
14
SECTION 4.04   Actions by the Member
14
   

 
i

--------------------------------------------------------------------------------


 
ARTICLE V
OFFICERS
     
SECTION 5.01   Designation; Term; Qualifications
14
SECTION 5.02   Removal and Resignation
16
SECTION 5.03   Vacancies
16
SECTION 5.04   Compensation
16
   
ARTICLE VI
MEMBERSHIP INTEREST
     
SECTION 6.01   General
16
SECTION 6.02   Distributions
16
SECTION 6.03   Rights on Liquidation, Dissolution or Winding Up
16
SECTION 6.04   Redemption
16
SECTION 6.05   Voting Rights
17
SECTION 6.06   Transfer of Membership Interests
17
SECTION 6.07   Admission of Transferee as Member
17
   
ARTICLE VII
MANAGERS
     
SECTION 7.01   Managers
18
SECTION 7.02   Powers of the Managers
19
SECTION 7.03   Reimbursement of Expenses
19
SECTION 7.04   Removal of Managers
19
SECTION 7.05   Resignation of Manager
19
SECTION 7.06   Vacancies
20
SECTION 7.07   Meetings of the Managers
20
SECTION 7.08   Electronic Communications
20
SECTION 7.09   Committees of Managers.
20
SECTION 7.10   Limitations on Independent Managers
21
   
ARTICLE VIII
EXPENSES
     
SECTION 8.01   Expenses
21
   
ARTICLE IX
PERPETUAL EXISTENCE; DISSOLUTION, LIQUIDATION AND WINDING-UP
     
SECTION 9.01   Existence
22
SECTION 9.02   Dissolution
22
SECTION 9.03   Accounting
22
SECTION 9.04   Certificate of Cancellation
23
SECTION 9.05   Winding Up
23
SECTION 9.06   Order of Payment of Liabilities Upon Dissolution
23
SECTION 9.07   Limitations on Payments Made in Dissolution
23
SECTION 9.08   Limitation on Liability
23
   

 
ii

--------------------------------------------------------------------------------


 
ARTICLE X
INDEMNIFICATION
     
SECTION 10.01   Indemnity
23
SECTION 10.02   Indemnity for Actions By or In the Right of the Company
24
SECTION 10.03   Indemnity If Successful
24
SECTION 10.04   Expenses
24
SECTION 10.05   Advance Payment of Expenses
25
SECTION 10.06   Other Arrangements Not Excluded
25
   
ARTICLE XI
MISCELLANEOUS PROVISIONS
     
SECTION 11.01   No Bankruptcy Petition; Dissolution
26
SECTION 11.02   Amendments
26
SECTION 11.04   Governing Law
27
SECTION 11.05   Headings
27
SECTION 11.06   Severability
27
SECTION 11.07   Assigns
27
SECTION 11.08   Enforcement by Independent Managers
27
SECTION 11.09   Waiver of Partition; Nature of Interest
27







EXHIBITS AND SCHEDULES


Schedule A
Schedule of Capital Contribution of Member
Schedule B
Managers
Schedule C
Officers
Exhibit A
Management Agreement



iii

--------------------------------------------------------------------------------




AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
RSB BONDCO LLC
 
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, together with the
schedules attached hereto, (this “Agreement”) of RSB BONDCO LLC, a Delaware
limited liability company (the “Company”), is made and entered into as of June
29, 2007 by BALTIMORE GAS AND ELECTRIC COMPANY, a Maryland corporation
(including any additional or successor members of the Company admitted to the
Company as a member of the Company pursuant to the provisions of this Agreement
other than Special Members, the “Member”) and acknowledged and agreed to by
Michelle A. Dreyer and Suzanne M. Hay, as the Independent Managers (as defined
herein).
 
WHEREAS, the Company was formed as a Delaware limited liability company under
and pursuant to the LLC Act (i) by the filing of the Certificate of Formation of
the Company with the Secretary of State of the State of Delaware on March 8,
2007 (such execution and filing being hereby ratified and approved in all
respects) and (ii) by the entering into of a Limited Liability Company
Agreement, dated as of May 2, 2007 (the “Original LLC Agreement”); and
 
WHEREAS, the Member filed an Amended and Restated Certificate of Formation of
the Company with the Secretary of State of the State of Delaware on April 10,
2007 under and pursuant to the LLC Act (such execution and filing being hereby
ratified and approved in all respects); and
 
WHEREAS, this Agreement amends and restates the Original LLC Agreement in all
respects, and from and after the date hereof constitutes the governing
instrument of the Company;
 
NOW THEREFORE, the Member (as defined below) hereby amends and restates the
Original LLC Agreement in its entirety as follows:
 
ARTICLE I
 
GENERAL PROVISIONS
 
SECTION 1.01  Definitions.
 
(a)           Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to them in that certain Indenture (including
Appendix A) dated on or around June 29, 2007 between the Company, as Issuer, and
Deutsche Bank Trust Company Americas, a New York banking corporation, as
indenture trustee (the “Indenture Trustee”), as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
(b)           All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.
 

--------------------------------------------------------------------------------


 
(c)           The words “hereof,” “herein,” “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement; Section, Schedule,
Exhibit, Annex and Attachment references contained in this Agreement are
references to Sections, Schedules, Exhibits, Annexes and Attachments in or to
this Agreement unless otherwise specified; and the term “including” shall mean
“including without limitation.”
 
(d)           The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.
 
(e)           Non-capitalized terms used herein which are defined in the
Requirements of Law shall, as the context requires, have the meanings assigned
to such terms in the Requirements of Law, but without giving effect to
amendments to the Requirements of Law.
 
SECTION 1.02  Sole Member; Registered Office and Agent.
 
(a)           The initial sole member of  the Company shall be Baltimore Gas and
Electric Company, a Maryland corporation, or any additional or successor member
of the Company admitted to the Company pursuant to Sections 1.02(c), 6.06 and
6.07.  The registered office and registered agent of the Company in the State of
Delaware shall be The Corporation Trust Company, 1209 Orange Street, Wilmington,
New Castle County, Delaware 19801.  The Member continues as a member of the
Company upon its execution of a counterpart to this Agreement.  The Member,
without the consent of any other Person, may change said registered office and
agent from one location to another in the State of Delaware and reflect such
change as necessary by amending this Agreement and the Certificate of Formation
of the Company.  The Member shall provide notice of any such change to the
Indenture Trustee.
 
(b)           Upon the occurrence of any event that causes the Member to cease
to be a member of the Company (other than upon continuation of the Company
without dissolution upon the transfer or assignment by the Member of all of its
limited liability company interest in the Company and the prior or simultaneous
admission of the transferee or an additional member of the Company pursuant to
Sections 6.06 and 6.07), each Person acting as an Independent Manager pursuant
to the terms of this Agreement shall, without any action of any Person and
simultaneously with the Member ceasing to be a member of the Company,
automatically be admitted to the Company as a Special Member and shall continue
the Company without dissolution.  No Special Member may resign from the Company
or transfer its rights as Special Member unless (i) a successor Special Member
has been admitted to the Company as Special Member by executing a counterpart to
this Agreement, and (ii) such successor has also accepted its appointment as
Independent Manager pursuant to this Agreement; provided, however, the Special
Members shall automatically cease to be members of the Company upon the
admission to the Company of a substitute Member, appointed by the personal
representative of the Person that had been the last remaining Member.  Pending
such admission of the personal representative or its nominee or designee, as the
case may be, as a substitute Member, such former Member (or if such former
Member no longer exists, its personal representative), shall retain the limited
liability company interest in the Company of such former Member, including
without limitation, all economic rights associated with such interest (which
economic rights shall continue to represent the sole economic rights associated
with any ownership interest in the Company). 
 
2

--------------------------------------------------------------------------------


 
Upon the admission to the Company of a substitute Member, such substitute Member
shall acquire, upon terms agreed to by the former Member (or its personal
representative) and the substitute Member, all right, title and interest in and
to such former Member’s limited liability company interest in the Company.  Each
Special Member shall be a member of the Company that has no interest in the
profits, losses and capital of the Company and has no right to receive any
distributions of Company assets (and no Special Member shall be treated as a
member of the Company for federal income tax purposes).  Pursuant to Section
18-301 of the LLC Act, a Special Member shall not be required to make any
capital contributions to the Company and shall not receive a limited liability
company interest in the Company.  A Special Member, in its capacity as Special
Member, may not bind the Company.  Except as required by any mandatory provision
of the LLC Act, each Special Member, in its capacity as Special Member, shall
have no right to vote on, approve or otherwise consent to any action by, or
matter relating to, the Company, including the merger, consolidation or
conversion of the Company.  In order to implement the admission to the Company
of each Special Member, each  Person acting as an Independent Manager pursuant
to this Agreement shall execute a counterpart to this Agreement.  Prior to its
admission to the Company as Special Member, each Person acting as an Independent
Manager pursuant to this Agreement shall not be a member of the Company.  A
“Special Member” means, upon such Person’s admission to the Company as a member
of the Company pursuant to this Section 1.02(b), a Person acting as Independent
Manager, in such Person’s capacity as a member of the Company.  A Special Member
shall only have the rights and duties expressly set forth in this
Agreement.  For purposes of this Agreement, a Special Member is not included
within the defined term “Member.”
 
(c)           The Company may admit additional Members with the affirmative vote
of a majority of the Managers, which vote must include the affirmative vote of
all of the Independent Managers.  Notwithstanding the preceding sentence, it
shall be a condition to the admission of any additional Member that the sole
Member shall have received an opinion of outside tax counsel (as selected by the
Member in form and substance reasonably satisfactory to the Member and the
Indenture Trustee) that the admission of such additional Member shall not cause
the Company to be treated, for federal income tax purposes, as having more than
a “sole owner” and that the Company shall not be treated, for federal income tax
purposes, as an entity separate from such “sole owner”.
 
SECTION 1.03  Other Offices.  The Company may have an office at any place or
places within or outside the State of Delaware that may at any time be
established by the Member.  The Member shall provide notice to the Indenture
Trustee of the location of the Company’s office or of any change in the location
of the Company’s office.
 
SECTION 1.04  Name.  The name of the Company shall be “RSB BONDCO LLC”.  The
name of the Company may be changed from time to time by the Member with ten (10)
days’ prior written notice to the Managers and the Indenture Trustee, and the
filing of an appropriate amendment to the Certificate of Formation with the
Secretary of State as required by the LLC Act.
 
SECTION 1.05  Purpose; Nature of Business Permitted; Powers.  The purposes for
which the Company is formed are limited to:
 
3

--------------------------------------------------------------------------------


 
(a)           acquire, own, hold, administer, service or enter into agreements
regarding the receipt and servicing of Rate Stabilization Property and the other
Rate Stabilization Bond Collateral, along with certain other related assets;
 
(b)           manage, sell, assign, pledge, collect amounts due on or otherwise
deal with the Rate Stabilization Property and the other Rate Stabilization Bond
Collateral and related assets to be so acquired in accordance with the terms of
the Basic Documents;
 
(c)           negotiate, authorize, execute, deliver, assume the obligations
under, and perform its duties under, the Basic Documents and any other agreement
or instrument or document relating to the activities set forth in clauses (a)
and (b) above; provided, that each party to any such agreement under which
material obligations are imposed upon the Company, solely in its capacity as a
creditor of the Company, shall covenant that it shall not, prior to the date
which is one year and one day after the termination of the Indenture and the
payment in full of each Series of the Rate Stabilization Bonds and any other
amounts owed under the Indenture, acquiesce, petition or otherwise invoke or
cause the Company to invoke the process of any court or Governmental Authority
for the purpose of commencing or sustaining an involuntary case against the
Company under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Company or any substantial part of the property of
the Company; or, to the fullest extent permitted by law, ordering the winding up
or liquidation of the affairs of the Company; and provided, further, that the
Company shall be permitted to incur additional indebtedness or other liabilities
payable to service providers and trade creditors in the ordinary course of
business in connection with the foregoing activities;
 
(d)           file with the SEC one or more registration statements, including
any pre-effective or post-effective amendments thereto and any registration
statement filed pursuant to Rule 462(b) under the Securities Act (including any
prospectus supplement, prospectus and exhibits contained therein) and file such
applications, reports, surety bonds, irrevocable consents, appointments of
attorney for service of process and other papers and documents necessary or
desirable to register the Rate Stabilization Bonds under the securities or “Blue
Sky” laws of various jurisdictions;
 
(e)           authorize, execute, deliver and issue Rate Stabilization Bonds
from time to time;
 
(f)           pledge its interest in Rate Stabilization Property and other Rate
Stabilization Bond Collateral to the Indenture Trustee under the Indenture in
order to secure the Rate Stabilization Bonds; and
 
(g)           engage in any lawful act or activity and exercise any powers
permitted to limited liability companies formed under the laws of the State of
Delaware that, in either case, are incidental to, or necessary, suitable or
convenient for the accomplishment of the above-mentioned purposes.
 
4

--------------------------------------------------------------------------------


 
The Company shall engage only in any activities related to the foregoing
purposes or required or authorized by the terms of the Basic Documents or other
agreements referenced above.  The Company shall have all powers reasonably
incidental, necessary, suitable or convenient to effect the foregoing purposes,
including all powers granted under the LLC Act.  The Company, the Member, any
Manager, including the Independent Managers (as defined herein), or any officer
of the Company, acting singly or collectively, on behalf of the Company, may
enter into and perform the Basic Documents to which it is a party and all
registration statements, prospectuses, prospectus supplements, documents,
agreements, certificates or financing statements contemplated thereby or related
thereto and any amendments thereto, all without any further act, vote or
approval of any Member, Manager or other Person, notwithstanding any other
provision of this Agreement, the LLC Act, or other applicable Requirements of
Law.  The authorization set forth in the preceding sentence shall not be deemed
a restriction on the power and authority of the Member or any Manager, including
the Independent Managers, to enter into other agreements or documents on behalf
of the Company as authorized pursuant to this Agreement and the LLC Act. The
Company shall possess and may exercise all the powers and privileges granted by
the LLC Act or by any other law or by this Agreement, together with any powers
incidental thereto, insofar as such powers and privileges are incidental,
necessary, suitable or convenient to the conduct, promotion or attainment of the
business purposes or activities of the Company.
 
SECTION 1.06  Limited Liability Company Agreement.  This Agreement shall
constitute a “limited liability company agreement” within the meaning of the LLC
Act.
 
SECTION 1.07  Separate Existence.  Except for financial reporting purposes (to
the extent required by generally accepted accounting principles) and for federal
income tax purposes and, to the extent consistent with applicable state tax law,
state income and franchise tax purposes, the Member and the Managers shall take
all steps necessary to continue the identity of the Company as a separate legal
entity and to make it apparent to third Persons that the Company is an entity
with assets, liabilities and financial accounts distinct from those of the
Member, Affiliates of the Member, the Managers or any other Person, and that,
the Company is not a division of any of the Member, Affiliates of the Member,
the Company’s Affiliates or any other Person.  In that regard, and without
limiting the foregoing in any manner, the Company shall:
 
(a)           maintain office space separate and clearly delineated from the
office space of any Affiliate, owned by the Company or evidenced by a written
lease or sublease (even if located in an office owned or leased by, or shared
with, an Affiliate);
 
(b)           maintain the assets of the Company in such a manner that it is not
costly or difficult to segregate, identify or ascertain its individual assets
from those of any other Person, including any Affiliate;
 
(c)           maintain a separate telephone number which will be answered only
in its own name;
 
(d)           conduct all transactions with Affiliates on an arm’s-length basis;
 
5

--------------------------------------------------------------------------------


 
(e)           not guarantee, become obligated for or pay the debts of any
Affiliate or hold the credit of the Company out as being available to satisfy
the obligations of any Affiliate or other Person (nor, except as contemplated in
the Basic Documents, indemnify any Person for losses resulting therefrom), nor,
except as contemplated in the Basic Documents, have any of its obligations
guaranteed by any Affiliate or hold the Company out as responsible for the debts
of any Affiliate or other Person or for the decisions or actions with respect to
the business and affairs of any Affiliate, nor seek or obtain credit or incur
any obligation to any third Party based upon the creditworthiness or assets of
any Affiliate or any other Person (i.e. other than based on the assets of the
Company) nor allow any Affiliate to do such things based on the credit of the
Company;
 
(f)           except as expressly otherwise permitted hereunder or under any of
the Basic Documents, not permit the commingling or pooling of the Company’s
funds or other assets with the funds or other assets of any Affiliate;
 
(g)           maintain separate deposit and other bank accounts and funds
(separately identifiable from those of the Member or any other Person) to which
no Affiliate has any access, which accounts shall be maintained in the name and,
to the extent not inconsistent with applicable federal tax law, tax
identification number of the Company;
 
(h)           maintain full books of accounts and records (financial or other)
and financial statements separate from those of its Affiliates or any other
Person, prepared and maintained in accordance with generally accepted accounting
principles (including, all resolutions, records, agreements or instruments
underlying or regarding the transactions contemplated by the Basic Documents or
otherwise) and audited annually by an independent accounting firm which shall
provide such audit to the Indenture Trustee;
 
(i)           pay its own liabilities out of its own funds, including fees and
expenses of the Administrator (as defined in the Administration Agreement)
pursuant to the Administration Agreement and the Servicer pursuant to any
Servicing Agreement, provided, however, the foregoing shall not require the
Member to make any additional capital contributions to the Company;
 
(j)           compensate (either directly or through reimbursement of the
Company’s allocable share of any shared expenses) all employees, consultants and
agents and Affiliates, to the extent applicable, for services provided to the
Company by such employees, consultants and agents or Affiliates, in each case,
from the Company’s own funds and maintain a sufficient number of employees in
light of its contemplated operations;
 
(k)           allocate fairly and reasonably the salaries of and the expenses
related to providing the benefits of officers or other employees shared with the
Member, any Special Member or any Manager;
 
(l)           allocate fairly and reasonably any overhead for office space
shared with the Member, any Special Member or any Manager;
 
6

--------------------------------------------------------------------------------


 
(m)           pay from its own bank accounts for accounting and payroll
services, rent, lease and other expenses (or the Company’s allocable share of
any such amounts provided by one or more other Affiliate) and not have such
operating expenses (or the Company’s allocable share thereof) paid by any
Affiliates, provided, that the Member shall be permitted to pay the initial
organization expenses of the Company and certain of the expenses related to the
transactions contemplated by the Basic Documents as provided therein;
 
(n)           maintain adequate capitalization to conduct its business and
affairs considering the Company’s size and the nature of its business and
intended purposes and, after giving effect to the transactions contemplated by
the Basic Documents, refrain from engaging in a business for which its remaining
property represents an unreasonably small capital, provided, however, the
foregoing shall not require the Member to make any additional capital
contributions to the Company;
 
(o)           conduct all of the Company’s business (whether in writing or
orally) solely in the name of the Company through the Member and the Company’s
Managers, employees, officers and agents and hold the Company out as an entity
separate from any Affiliate;
 
(p)           not make or declare any distributions of cash or property to the
Member except in accordance with appropriate limited liability company
formalities and only consistent with sound business judgment to the extent that
it is permitted pursuant to the Basic Documents and not violative of any
applicable law;
 
(q)           otherwise practice and adhere to all limited liability company
procedures and formalities to the extent required by this Agreement or all other
appropriate constituent documents;
 
(r)           not appoint an Affiliate or any employee of an Affiliate as an
agent of the Company, except as otherwise permitted in the Basic Documents
(although such Persons can qualify as a Manager or as an officer of the
Company);
 
(s)           not acquire obligations or securities of or make loans or advances
to or pledge its assets for the benefit of any Affiliate, the Member or any
Affiliate of the Member;
 
(t)           not permit the Member or any Affiliate to acquire obligations of
or make loans or advances to the Company;
 
(u)           except as expressly provided in the Basic Documents, not permit
the Member or any Affiliate to guarantee, pay or become liable for the debts of
the Company nor permit any such Person to hold out its creditworthiness as being
available to pay the liabilities and expenses of the Company nor, except for the
indemnities in this Agreement and the Basic Documents, indemnify any Person for
losses resulting therefrom;
 
(v)           maintain separate minutes of the actions of the Member and the
Managers, including the transactions contemplated by the Basic Documents;
 
7

--------------------------------------------------------------------------------


 
(w)           cause (i) all written and oral communications, including letters,
invoices, purchase orders, and contracts, of the Company to be made solely in
the name of the Company, (ii) the Company to have its own tax identification
number (to the extent not inconsistent with applicable federal tax law),
stationery, checks and business forms, separate from those of any Affiliate,
(iii) all Affiliates not to use the stationery or business forms of the Company,
and cause the Company not to use the stationery or business forms of any
Affiliate, and (iv) all Affiliates not to conduct business in the name of the
Company, and cause the Company not to conduct business in the name of any
Affiliate;
 
(x)           direct creditors of the Company to send invoices and other
statements of account of the Company directly to the Company and not to any
Affiliate and cause the Affiliates to direct their creditors not to send
invoices and other statements of accounts of such Affiliates to the Company;
 
(y)           cause the Member to maintain as official records all resolutions,
agreements, and other instruments underlying or regarding the transactions
contemplated by the Basic Documents;
 
(z)           disclose, and cause the Member to disclose, in its financial
statements the effects of all transactions between the Member and the Company in
accordance with generally accepted accounting principles, and in a manner which
makes it clear that (i) the Company is a separate legal entity, (ii) the assets
of the Company (including the Rate Stabilization Property transferred to the
Company pursuant to the Sale Agreement) are not assets of any Affiliate and are
not available to pay creditors of any Affiliate and (iii) neither the Member nor
any other Affiliate is liable or responsible for the debts of the Company;
 
(aa)           treat and cause the Member to treat the transfer of Rate
Stabilization Property from the Member to the Company as a sale under the Rate
Stabilization Law;
 
(bb)           except as described herein with respect to tax purposes and
financial reporting, describe and cause each Affiliate to describe the Company,
and hold the Company out as a separate legal entity and not as a division or
department of any Affiliate, and promptly correct any known misunderstanding
regarding the Company’s identity separate from any Affiliate or any Person;
 
(cc)           so long as any of the Rate Stabilization Bonds are outstanding,
treat the Rate Stabilization Bonds as debt for all purposes and specifically as
debt of the Company, other than for financial reporting or tax purposes or as
required under the Public Utility Holding Company Act of 2005 and the Federal
Power Act;
 
(dd)           solely for purposes of federal taxes and, to the extent
consistent with applicable state, local and other tax law, solely for purposes
of state, local and other taxes, so long as any of the Rate Stabilization Bonds
are outstanding, treat the Rate Stabilization Bonds as indebtedness of the
Member secured by the Rate Stabilization Bond Collateral unless otherwise
required by appropriate taxing authorities;
 
8

--------------------------------------------------------------------------------


 
(ee)           file its own tax returns, if any, as may be required under
applicable law, to the extent (i) not part of a consolidated group filing a
consolidated return or returns or (ii) not treated as a division for tax
purposes of another taxpayer, and pay any taxes so required to be paid under
applicable law;
 
(ff)           maintain its valid existence in good standing under the laws of
the State of Delaware and maintain its qualification to do business under the
laws of such other jurisdictions as its operations require;
 
(gg)           not form, or cause to be formed, any subsidiaries;
 
(hh)           comply with all laws applicable to the transactions contemplated
by this Agreement and the Basic Documents; and
 
(ii)           cause the Member to observe in all material respects all limited
liability company procedures and formalities, if any, required by its
constituent documents and the laws of its state of formation and all other
appropriate jurisdictions.
 
SECTION 1.08  Limitation on Certain Activities.  Notwithstanding any other
provisions of this Agreement and any applicable Requirements of Law that
otherwise so empower the Company, the Member, the Managers, any officer of the
Company or any other Person, the Company, and the Member or the Managers, or any
officer of the Company or any other Person  on behalf of the Company, shall not:
 
(a)           engage in any business or activity other than as set forth in
Article I hereof;
 
(b)           without the affirmative vote of its Member and the affirmative
vote of all of the Managers, including all of the Independent Managers, file a
voluntary petition for relief under the Bankruptcy Code or similar law, consent
to the institution of insolvency or bankruptcy proceedings against the Company
or otherwise institute insolvency or bankruptcy proceedings with respect to the
Company or take any company action in furtherance of any such filing or
institution of a proceeding;
 
(c)           without the affirmative vote of its Member and the affirmative
vote of all Managers, including all of the Independent Managers, and then only
to the extent permitted by the Basic Documents, convert, merge or consolidate
with any other Person or sell all or substantially all of its assets or acquire
all or substantially all of the assets or capital stock or other ownership
interest of any other Person;
 
(d)           take any action, file any tax return, or make any election
inconsistent with the treatment of the Company, for purposes of federal income
taxes and, to the extent consistent with applicable state tax law, state income
and franchise tax purposes, as a disregarded entity that is not separate from
the Member;
 
(e)           incur any indebtedness or assume or guarantee any indebtedness of
any Person (other than the indebtedness incurred under the Basic Documents); or
 
9

--------------------------------------------------------------------------------


 
(f)           to the fullest extent permitted by law, without the affirmative
vote of its Member and the affirmative vote of all Managers, including all of
the Independent Managers, execute any dissolution, liquidation, or winding up of
the Company.
 
To the fullest extent permitted by applicable law, including Section 18-1101(c)
of the LLC Act, the fiduciary duty of each Manager, including the two
Independent Managers, in respect of any decision on any matter referred to in
this Section 1.08 shall be owed solely to the Company (including its creditors)
and not to the Member or any other holders of equity interest in the Company as
may exist at such time.
 
SECTION 1.09  No State Law Partnership.  No provisions of this Agreement shall
be deemed or construed to constitute a partnership (including a limited
partnership) or joint venture, or the Member a partner or joint venturer of or
with any Manager or the Company, for any purposes.
 
SECTION 1.10  Authorized Person/Certificates.  Charles A. Berardesco is hereby
designated as an “authorized person” within the meaning of the LLC Act, and has
executed, delivered and filed the Certificate of Formation of the Company and
the Amended and Restated Certificate of Formation of the Company with the
Secretary of State of the State of Delaware, which filings are hereby ratified
and approved.  Upon the filing of the Amended and Restated Certificate of
Formation with the Secretary of State of the State of Delaware, his powers as an
“authorized person” ceased, and the Member and each Manager thereupon became a
designated “authorized person” and shall continue as a designated “authorized
person” within the meaning of the LLC Act.  The Member or Manager or officer
shall execute, deliver and file any other certificates (and any amendments
and/or restatements thereof) necessary for the Company to qualify to do business
in any jurisdiction in which the Company may wish to conduct business.
 
The existence of the Company as a separate legal entity shall continue until
cancellation of the Certificate of Formation as provided in the LLC Act.
 
ARTICLE II
 
CAPITAL
 
SECTION 2.01  Initial Capital.  The initial capital of the Company shall be the
sum of cash contributed to the Company by the Member (the “Initial Capital
Contribution”) in the amount set out opposite the name of the Member on Schedule
A hereto, as amended from time to time and incorporated herein by this
reference.
 
SECTION 2.02  Additional Capital Contributions.  The assets of the Company are
expected to generate a return sufficient to satisfy all obligations of the
Company under this Agreement and the Basic Documents and any other obligations
of the Company.  It is expected that no capital contributions to the Company
will be necessary after the purchase of the initial Rate Stabilization Property,
except for capital contributions in connection with the issuance of one or more
Series of Rate Stabilization Bonds.  On or prior to the date of issuance of each
Series of Rate Stabilization Bonds, the Member shall make an additional
contribution to the Company in an amount equal to at least 0.50% of the initial
principal amount of such Series (or
 
10

--------------------------------------------------------------------------------


 
such other amount permitted by any Subsequent Qualified Rate Order) or such
greater amount as agreed to by the Member in connection with the issuance by the
Company of any Series of Rate Stabilization Bonds which amount the Company shall
deposit into the Capital Subaccount established by the Indenture Trustee as
provided under Section 8.02 of the Indenture (the “Capital Subaccount
Contribution”).  No capital contribution by the Member to the Company will be
made for the purpose of mitigating losses on Rate Stabilization Property that
has previously been transferred to the Company, and all capital contributions
shall be made in accordance with all applicable limited liability company
procedures and requirements, including proper record keeping by the Member and
the Company. Each capital contribution will be acknowledged by a written receipt
signed by any one of the Managers.  The Managers acknowledge and agree that,
notwithstanding anything in this Agreement to the contrary, such additional
contribution will be managed by an investment manager selected by the Managers
who shall direct the Indenture Trustee in writing to invest such amounts only in
Eligible Investments, and all income earned thereon shall be allocated or paid
by the Indenture Trustee in accordance with the provisions of the Indenture.
 
SECTION 2.03  Capital Account.  A Capital Account shall be established and
maintained for the Member on the Company’s books (the “Capital Account”).
 
SECTION 2.04  Interest.  The Member's Initial Capital Contribution will be
managed by an investment manager selected by the Managers who shall invest such
amounts only in Eligible Investments, and all income earned thereon shall be
distributed by the Managers to the Member in accordance with Section 6.02
hereof.  The Member will earn a return on its Capital Subaccount Contribution
only as provided in the Financing Credit Order.
 
ARTICLE III
 
ALLOCATIONS; BOOKS
 
SECTION 3.01  Allocations of Income and Loss.
 
(a)           Book Allocations.  The net income and net loss of the Company
shall be allocated entirely to the Member.
 
(b)           Tax Allocations. Because the Company is not making (and will not
make) an election to be treated as an association taxable as a corporation under
Section 301.7701-3(a) of the Treasury Regulations, and because the Company is a
business entity that has a single owner and is not a corporation, it is expected
to be disregarded as an entity separate from its owner for federal income tax
purposes under Section 301.7701-3(b)(1) of the Treasury
Regulations.  Accordingly, all items of income, gain, loss, deduction and credit
of the Company for all taxable periods will be treated for federal income tax
purposes, and for state and local income and other tax purposes to the extent
permitted by applicable law, as realized or incurred directly by the Member.  To
the extent not so permitted, all items of income, gain, loss, deduction and
credit of the Company shall be allocated entirely to the Member as permitted by
applicable tax law, and the Member shall pay (or indemnify the Company, the
Indenture Trustee and each of their officers, managers, employees or agents for,
and defend and hold harmless each such person from and against its payment of)
any taxes levied or assessed upon all or any part of
 
11

--------------------------------------------------------------------------------


 
the Company’s property or assets based on existing law as of the date hereof,
including any sales, gross receipts, general corporation, personal property,
privilege, franchise or license taxes (but excluding any taxes  imposed as a
result of a failure of such person to properly withhold or remit taxes imposed
with respect to payments on any Rate Stabilization Bond).  The Indenture Trustee
(on behalf of the Secured Parties) shall be third party beneficiaries of the
Member’s obligations set forth in this Section 3.01, it being understood that
Bondholders shall be entitled to enforce their rights against the Member under
this Section 3.01 solely through a cause of action brought for their benefit by
the Indenture Trustee.


SECTION 3.02  Company to be Disregarded for Tax Purposes.  The Company shall
comply with the applicable provisions of the Code and the applicable Treasury
Regulations thereunder in the manner necessary to effect the intention of the
parties that the Company be treated, for federal income tax purposes, as a
disregarded entity that is not separate from the Member pursuant to Treasury
Regulations Section 301.7701-1 et seq. and that the Company be accorded such
treatment until its dissolution pursuant to Article IX hereof and shall take all
actions, and shall refrain from taking any action, required by the Code or
Treasury Regulations thereunder in order to maintain such status of the
Company.  In addition, for federal income tax purposes, the Company may not
claim any credit on, or make any deduction from the principal or premium, if
any, or interest payable in respect of, the Rate Stabilization Bonds (other than
amounts properly withheld from such payments under the Code or other tax laws)
or assert any claim against any present or former Bondholder by reason of the
payment of the taxes levied or assessed upon any part of the Rate Stabilization
Bond Collateral.
 
SECTION 3.03  Books of Account.  At all times during the continuance of the
Company, the Company shall maintain or cause to be maintained full, true,
complete and correct books of account in accordance with generally accepted
accounting principles, using the fiscal year and taxable year of the Member.  In
addition, the Company shall keep all records required to be kept pursuant to the
LLC Act.
 
SECTION 3.04  Access to Accounting Records.  All books and records of the
Company shall be maintained at any office of the Company or at the Company’s
principal place of business, and the Member, and its duly authorized
representative, shall have access to them at such office of the Company and the
right to inspect and copy them at reasonable times.
 
SECTION 3.05  Annual Tax Information.  The Managers shall cause the Company to
deliver to the Member all information necessary for the preparation of the
Member’s federal income tax return.
 
SECTION 3.06  Internal Revenue Service Communications.  The Member shall
communicate and  negotiate with the Internal Revenue Service on any federal tax
matter on behalf of  the Member and the Company.
 
12

--------------------------------------------------------------------------------


ARTICLE IV
 
MEMBER
 
SECTION 4.01  Powers.  Subject to the provisions of this Agreement and the LLC
Act, all powers shall be exercised by or under the authority of, and the
business and affairs of the Company shall be controlled by, the Member pursuant
to Section 4.04.  The Member may delegate any or all such powers to the
Managers.  Without prejudice to such general powers, but subject to the same
limitations, it is hereby expressly declared that the Member shall have the
following powers:
 
(a)           To select and remove the Managers and all officers, agents and
employees of the Company, prescribe such powers and duties for them as may be
consistent with the LLC Act and other applicable law and this Agreement, fix
their compensation, and require from them security for faithful service;
provided, that, at all times the Company shall have at least two Independent
Managers.  The Member shall appoint two Independent Managers pursuant to Article
VII.  An “Independent Manager” is a Manager that is a natural person and is not
and has not been for at least five years from the date of his or her or its
appointment (i) a direct or indirect legal or beneficial owner of the Company or
the Member or any of their respective Affiliates, (ii) a relative, supplier
(other than an Independent Manager provided by a corporate services company that
provides independent managers in the ordinary course of its business), employee,
officer, director (other than as an independent director), manager (other than
as an independent manager), contractor or material creditor of the Company or
the Member or any of their respective Affiliates or (iii) a Person who controls
(whether directly, indirectly or otherwise) the Member or its Affiliates or any
creditor, employee, officer, director, manager or material supplier or
contractor of the Member or its Affiliates; provided, that the indirect or
beneficial ownership of stock of the Member or its Affiliates through a mutual
fund or similar diversified investment vehicle with respect to which the owner
does not have discretion or control over the investments held by such
diversified investment vehicle shall not preclude such owner from being an
Independent Manager.  All right, power and authority of the Independent Managers
shall be limited to the extent necessary to exercise those rights and perform
those duties specifically set forth in this Agreement.  Except as provided in
this Agreement, including Section 1.08, in exercising their rights and
performing their duties under this Agreement, any Independent Manager shall have
a fiduciary duty of loyalty and care similar to that of a director of a business
corporation organized under the General Corporation Law of the State of
Delaware.  No Independent Manager shall at any time serve as trustee in
bankruptcy for any Affiliate of the Company.  The Company shall pay the
Independent Managers annual fees totaling not more than $5,000 per year (the
“Independent Manager Fee”).  Such fees shall be determined without regard to the
income of the Company, shall not be deemed to constitute distributions to the
recipient of any profit, loss or capital of the Company and shall be considered
a fixed Operating Expense of the Company subject to the limitations on such
expenses set forth in the Qualified Rate Order.  Each Manager, including each
Independent Manager, is hereby deemed to be a “manager” within the meaning
18-101(10) of the LLC Act.
 
(b)           Subject to Article VII hereof, to conduct, manage and control the
affairs and business of the Company, and to make such rules and regulations
therefor consistent with the LLC Act and other applicable law and this
Agreement.
 
13

--------------------------------------------------------------------------------


 
(c)           To change the registered agent and office of the Company in
Delaware from one location to another; to fix and locate from time to time one
or more other offices of the Company; and to designate any place within or
without the State of Delaware for the conduct of the business of the Company.
 
SECTION 4.02  Reimbursement of Member Expenses.  To the extent permitted by
applicable Requirements of Law, the Company shall have authority to reimburse
the Member for out-of-pocket expenses incurred by the Member in connection with
its service to the Company.  It is understood that the compensation paid to the
Member under the provisions of this Section 4.02 shall be determined without
regard to the income of the Company, shall not be deemed to constitute
distributions to the recipient of any profit, loss or capital of the Company and
shall be considered as an Operating Expense of the Company.
 
SECTION 4.03  Other Ventures.  Not withstanding any duty otherwise existing at
law or in equity, it is expressly agreed that the Member, the Managers and any
Affiliates, officers, directors, managers, stockholders, partners or employees
of the Member, may engage in other business ventures of any nature and
description, whether or not in competition with the Company, independently or
with others, and the Company shall not have any rights in and to any independent
venture or activity or the income or profits derived therefrom.
 
SECTION 4.04  Actions by the Member.  All actions of the Member may be taken by
written resolution of the Member which shall be signed on behalf of the Member
by an authorized officer of the Member and filed with the records of the
Company.
 
ARTICLE V
 
OFFICERS
 
SECTION 5.01  Designation; Term; Qualifications.
 
(a)           Officers.  The officers of the Company as of the date hereof shall
be designated by the Member.  The Managers may, from time to time, designate one
or more additional persons to be officers of the Company.  Any officer so
designated shall have such title and authority and perform such duties as the
Managers may, from time to time, delegate to them.  Each officer shall hold
office for the term for which such officer is designated and until its successor
shall be duly designated and shall qualify or until its death, resignation or
removal as provided in this Agreement. Any Person may hold any number of
offices.  No officer need be a Manager, the Member, a Delaware resident, or a
United States citizen. The Member hereby appoints the Persons identified on
Schedule C to be the officers of the Company as of the date hereof.
 
(b)           President.  The President shall be the chief executive officer of
the Company, shall preside at all meetings of the Managers, shall be responsible
for the general and active management of the business of the Company and shall
see that all orders and resolutions of the Managers are carried into
effect.  The President or any other officer authorized by the President or the
Managers may execute all contracts, except:  (i) where required or permitted by
law or this Agreement to be otherwise signed and executed, including Sections
1.05 and 1.08;
 
14

--------------------------------------------------------------------------------


 
and (ii) where signing and execution thereof shall be expressly delegated by the
Managers to some other officer or agent of the Company.
 
(c)           Vice President.  In the absence of the President or in the event
of the President’s inability to act, the Vice President, if any (or in the event
there be more than one Vice President, the Vice Presidents in the order
designated by the Managers, or in the absence of any designation, then in the
order of their election), shall perform the duties of the President, and when so
acting, shall have all the powers of and be subject to all the restrictions upon
the President.  The Vice Presidents, if any, shall perform such other duties and
have such other powers as the Managers may from time to time prescribe.
 
(d)           Secretary and Assistant Secretary.  The Secretary shall be
responsible for filing legal documents and maintaining records for the
Company.  The Secretary shall attend all meetings of the Managers and record all
the proceedings of the meetings of the Company and of the Managers in a book to
be kept for that purpose and shall perform like duties for the standing
committees when required.  The Secretary shall give, or shall cause to be given,
notice of all meetings of the Member, if any, and special meetings of the
Managers, and shall perform such other duties as may be prescribed by the
Managers or the President, under whose supervision the Secretary shall
serve.  The Assistant Secretary, or if there be more than one, the Assistant
Secretaries in the order determined by the Managers (or if there be no such
determination, then in order of their designation), shall, in the absence of the
Secretary or in the event of the Secretary’s inability to act, perform the
duties and exercise the powers of the Secretary and shall perform such other
duties and have such other powers as the Managers may from time to time
prescribe.
 
(e)           Treasurer and Assistant Treasurer.  The Treasurer shall have the
custody of the Company funds and securities and shall keep full and accurate
accounts of receipts and disbursements in books belonging to the Company and
shall deposit all moneys and other valuable effects in the name and to the
credit of the Company in such depositories as may be designated by the
Manager.  The Treasurer shall disburse the funds of the Company as may be
ordered by the Manager, taking proper vouchers for such disbursements, and shall
render to the President and to the Managers, at its regular meetings or when the
Managers so require, an account of all of the Treasurer’s transactions and of
the financial condition of the Company.  The Assistant Treasurer, or if there
shall be more than one, the Assistant Treasurers in the order determined by the
Managers (or if there be no such determination, then in the order of their
designation), shall, in the absence of the Treasurer or in the event of the
Treasurer’s inability to act, perform the duties and exercise the powers of the
Treasurer and shall perform such other duties and have such other powers as the
Managers may from time to time prescribe.
 
(f)           Officers as Agents.  The officers of the Company, to the extent
their powers as set forth in this Agreement or otherwise vested in them by
action of the Managers are not inconsistent with this Agreement, are agents of
the Company for the purpose of the Company’s business and, subject to Section
1.08, the actions of the officers taken in accordance with such powers shall
bind the Company.
 
(g)           Duties of Managers and Officers.  Except to the extent otherwise
modified herein, each Manager and officer of the Company shall have a fiduciary
duty of loyalty and care
 
15

--------------------------------------------------------------------------------


 
similar to that of directors and officers of business corporations organized
under the General Corporation Law of the State of Delaware.
 
SECTION 5.02  Removal and Resignation.  Any officer of the Company may be
removed as such, with or without cause, by the Managers at any time.  Any
officer of the Company may resign as such at any time upon written notice to the
Company.  Such resignation shall be made in writing and shall take effect at the
time specified therein or, if no time is specified therein, at the time of its
receipt by the Managers.
 
SECTION 5.03  Vacancies.  Any vacancy occurring in any office of the Company may
be filled by the Managers.
 
SECTION 5.04  Compensation.  The compensation, if any, of the officers of the
Company shall be fixed from time to time by the Managers.  Such compensation
shall be determined without regard to the income of the Company, shall not be
deemed to constitute distributions to the recipient of any profit, loss or
capital of the Company and shall be considered an Operating Expense of the
Company.
 
ARTICLE VI
 
MEMBERSHIP INTEREST
 
SECTION 6.01  General.  “Membership Interest” means the limited liability
company interest of the Member in the Company. The Membership Interest
constitutes personal property and, subject to Section 6.06, shall be freely
transferable and assignable in whole but not in part upon registration of such
transfer and assignment on the books of the Company in accordance with the
procedures established for such purpose by the Managers of the Company.
 
SECTION 6.02  Distributions.  The Member shall be entitled to receive, out of
the assets of the Company legally available therefor, distributions payable in
cash in such amounts, if any, as the Managers shall declare.  Notwithstanding
any provision to the contrary contained in this Agreement, the Company shall not
be required to make a distribution to the Member on account of its interest in
the Company if such distribution would violate the LLC Act or any other
applicable law or any Basic Document.
 
SECTION 6.03  Rights on Liquidation, Dissolution or Winding Up.
 
(a)           In the event of any liquidation, dissolution or winding up of the
Company, the Member shall be entitled to all remaining assets of the Company
available for distribution to the Member after satisfaction (whether by payment
or reasonable provision for payment) of all liabilities, debts and obligations
of the Company.
 
(b)           Neither the sale of all or substantially all of the property or
business of the Company, nor the merger or consolidation of the Company into or
with another Person or other entity, shall be deemed to be a dissolution,
liquidation or winding up, voluntary or involuntary, for the purpose of this
Section 6.03.
 
SECTION 6.04  Redemption.  The Membership Interest shall not be redeemable.
 
16

--------------------------------------------------------------------------------


 
SECTION 6.05  Voting Rights.  Subject to the terms of this Agreement, the Member
shall have the sole right to vote on all matters as to which members of a
limited liability company shall be entitled to vote pursuant to the LLC Act and
other applicable law.
 
SECTION 6.06  Transfer of Membership Interests.
 
(a)           The Member may transfer its Membership Interest, in whole but not
in part, but the transferee shall not be admitted as a Member except in
accordance with Section 1.02 or 6.07.  Until the transferee is admitted as a
Member, the Member shall continue to be the sole member of the Company (subject
to Section 1.02) and to be entitled to exercise any rights or powers of a Member
of the Company with respect to the Membership Interest transferred.
 
(b)           To the fullest extent permitted by law, any purported transfer of
any Membership Interest in violation of the provisions of this Agreement shall
be wholly void and shall not effectuate the transfer contemplated
thereby.  Notwithstanding anything contained herein to the contrary and to the
fullest extent permitted by law, the Member may not transfer any Membership
Interest in violation of any provision of this Agreement or in violation of any
applicable federal or state securities laws.
 
SECTION 6.07  Admission of Transferee as Member.
 
(a)           A transferee of a Membership Interest desiring to be admitted as a
Member must execute a counterpart of, or an agreement adopting, this Agreement
and, except as permitted by paragraph (b) below, shall not be admitted without
unanimous affirmative vote of the Managers, which vote must include the
affirmative vote of two Independent Managers.  Upon admission of the transferee
as a Member, the transferee shall have the rights, powers and duties and shall
be subject to the restrictions and liabilities of the Member under this
Agreement and the LLC Act.  The transferee shall also be liable, to the extent
of the Membership Interest transferred, for the unfulfilled obligations, if any,
of the transferor Member to make capital contributions to the Company, but shall
not be obligated for liabilities unknown to the transferee at the time such
transferee was admitted as a Member and that could not be ascertained from this
Agreement.  Except as set forth in paragraph (b) below, whether or not the
transferee of a Membership Interest becomes a Member, the Member transferring
the Membership Interest is not released from any liability to the Company under
this Agreement or the LLC Act.
 
(b)           The approval of the Managers, including the Independent Managers,
shall not be required for a transfer under Section 1.02 or for the transfer of
the Membership Interest from the Member to any successor pursuant to Section
5.02 of the Sale Agreement or the admission of such Person as a Member.  Once
the transferee of a Membership Interest pursuant to this paragraph (b) becomes a
Member, the prior Member shall be released from any liability to the Company
under this Agreement and the LLC Act.  The transferee of the Membership Interest
pursuant to Section 5.02 of the Sale Agreement shall be admitted to the Company
as a Member of the Company upon its execution of a counterpart to this
Agreement.
 
(c)  If the Member transfers all of its Membership Interest in accordance with
this Agreement, the admission of the transferee shall be deemed effective
immediately prior to the
 
17

--------------------------------------------------------------------------------


 
transfer and, immediately following such admission, the transferor Member shall
cease to be a member of the Company.
 
ARTICLE VII
 
MANAGERS
 
SECTION 7.01  Managers.
 
(a)           Subject to Section 1.08 and Article VII, the business and affairs
of the Company shall be managed by or under the direction of two or more
Managers designated by the Member.  Subject to the terms of this Agreement, the
Member may determine at any time in its sole and absolute discretion the number
of Managers.  Subject in all cases to the terms of this Agreement, the
authorized number of Managers may be increased or decreased by the Member at any
time in its sole and absolute discretion, upon notice to all Managers; provided,
that, at all times the Company shall have at least two Independent
Managers.  The number of Managers as of the date hereof shall be five, two of
which shall be Independent Managers.  
 
(b)           Each Manager shall be designated by the Member and shall hold
office for the term for which designated and until a successor has been
designated or until such Manager’s earlier death, resignation, expulsion or
removal.  Each Manager shall execute and deliver the management agreement in the
form attached hereto as Exhibit A (such management agreement to be deemed
incorporated into, and part of, this Agreement).  Managers need not be a
Member.  The Managers designated by the Member are listed on Schedule B hereto.
 
(c)           The Managers shall be obliged to devote only as much of their time
to the Company’s business as shall be reasonably required in light of the
Company’s business and objectives.  A Manager shall perform his or her duties as
a Manager in good faith, in a manner he or she reasonably believes to be in the
best interests of the Company, and with such care as an ordinarily prudent
Person in a like position would use under similar circumstances.
 
(d)           Except as otherwise provided in this Agreement, the Managers shall
act by the affirmative vote of a majority of the Managers.  Each Manager shall
have the authority to sign duly authorized agreements and other instruments on
behalf of the Company without the joinder of any other Manager.
 
(e)           Subject to the terms of this Agreement, any action may be taken by
the Managers without a meeting and without prior notice if authorized by the
written consent of a majority of the Managers (or such greater number as is
required by this Agreement), which written consent shall be filed with the
records of the Company.
 
(f)           Every Manager is an agent of the Company for the purpose of its
business, and the act of every Manager, including the execution in the Company
name of any instrument for carrying on the business of the Company, binds the
Company, unless such act is in contravention of this Agreement or unless the
Manager so acting otherwise lacks the authority to act for the Company and the
Person with whom he or she is dealing has knowledge of the fact that he or she
has no such authority.
 
18

--------------------------------------------------------------------------------


 
SECTION 7.02  Powers of the Managers.  Subject to the terms of this Agreement,
the Managers shall have the right and authority to take all actions which the
Managers deem incidental, necessary, suitable or convenient for the day-to-day
management and conduct of the Company’s business.
 
The Independent Managers may not delegate their duties, authorities or
responsibilities hereunder.  If any Independent Manager resigns, dies or becomes
incapacitated, or such position is otherwise vacant, no action requiring the
unanimous affirmative vote of the Managers shall be taken until a successor
Independent Manager is appointed by the Member and qualifies and approves such
action.
 
Each Independent Manager will, to the fullest extent permitted by law, including
Section 18-1101(c) of the LLC Act, owe its primary fiduciary duty to the Company
(including the creditors of the Company).
 
No Independent Manager shall at any time serve as trustee in bankruptcy for any
Affiliate of the Company.
 
Subject to the terms of this Agreement, the Managers may exercise all powers of
the Company and do all such lawful acts and things as are not prohibited by the
LLC Act, other applicable law or this Agreement directed or required to be
exercised or done by the Member.  All duly authorized instruments, contracts,
agreements and documents providing for the acquisition or disposition of
property of the Company shall be valid and binding on the Company if executed by
one or more of the Managers.
 
SECTION 7.03  Reimbursement of Expenses.  To the extent permitted by applicable
Requirements of Law, the Company may reimburse any Manager, directly or
indirectly, for out-of-pocket expenses incurred by such Manager in connection
with its services rendered to the Company.  Such reimbursement shall be
determined by the Managers without regard to the income of the Company, shall
not be deemed to constitute distributions to the recipient of any profit, loss
or capital of the Company and shall be considered an Operating Expense of the
Company.
 
SECTION 7.04  Removal of Managers.
 
(a)           Subject to Sections 4.01 and 7.01, the Member may remove any
Manager with or without cause at any time.
 
(b)           Subject to Sections 4.01 and 7.05, any removal of a Manager shall
become effective on such date as may be specified by the Member and in a notice
delivered to any remaining Managers or the Manager designated to replace the
removed Manager (except that it shall not be effective on a date earlier than
the date such notice is delivered to the remaining or newly-elected
Manager).  Should a  Manager be removed who is also the Member, the Member shall
continue to participate in the Company as the Member and receive its share of
the Company’s income, gains, losses, deductions and credits pursuant to this
Agreement.
 
SECTION 7.05  Resignation of Manager.  A Manager other than an Independent
Manager may resign as a Manager at any time by thirty (30) days’ prior notice to
the Member.
 
19

--------------------------------------------------------------------------------


 
An Independent Manager may not withdraw or resign as a Manager of the Company
without the consent of the Member.  No resignation or removal of an Independent
Manager, and no appointment of a successor Independent Manager, shall be
effective until such successor (i) shall have accepted his or her appointment as
an Independent Manager by a written instrument, which may be a counterpart
signature page to the Management Agreement, and (ii) shall have executed a
counterpart to this Agreement as required by Section 1.02(b).
 
SECTION 7.06  Vacancies.  Subject to Section 4.01, any vacancies among the
Managers may be filled by the Member.  In the event of a vacancy in the position
of Independent Manager, the Member shall, as soon as practicable, appoint a
successor Independent Manager.
 
SECTION 7.07  Meetings of the Managers.  The Managers may hold meetings, both
regular and special, within or outside the State of Delaware.  Regular meetings
of the Managers may be held without notice at such time and at such place as
shall from time to time be determined by the Managers.  Special meetings of the
Managers may be called by the President on not less than one day’s notice to
each Manager by telephone, facsimile, mail, telegram or any other means of
communication, and special meetings shall be called by the President or
Secretary in like manner and with like notice upon the written request of any
one or more of the Managers.
 
SECTION 7.08  Electronic Communications.  Managers, or any committee designated
by the Managers, may participate in meetings of the Managers, or any committee,
by means of telephone conference or similar communications equipment that allows
all Persons participating in the meeting to hear each other, and such
participation in a meeting shall constitute presence in Person at the
meeting.  If all the participants are participating by telephone conference or
similar communications equipment, the meeting shall be deemed to be held at the
principal place of business of the Company.
 
SECTION 7.09  Committees of Managers.
 
(a)           The Managers may, by resolution passed by a majority of the
Managers, designate one or more committees, each committee to consist of one or
more of the Managers.  The Managers may designate one or more Managers as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of the committee.
 
(b)           In the absence or disqualification of a member of a committee, the
member or members thereof present at any meeting and not disqualified from
voting, whether or not such members constitute a quorum, may unanimously appoint
another Manager to act at the meeting in the place of any such absent or
disqualified member.
 
 
(i)
Any such committee, to the extent provided in the resolution of the Managers,
shall have and may exercise all the powers and authority of the Managers in the
management of the business and affairs of the Company.  Such committee or
committees shall have such name or names as may be determined from time to time
by resolution adopted by the Managers.  Each committee shall keep regular
minutes of its meetings and report the same to the Managers when required.

 
20

--------------------------------------------------------------------------------


 
SECTION 7.10  Limitations on Independent Managers.  All right, power and
authority of the Independent Managers shall be limited to the extent necessary
to exercise those rights and perform those duties specifically set forth in this
Agreement.
 
ARTICLE VIII
 
EXPENSES
 
SECTION 8.01  Expenses.  Except as otherwise provided in this Agreement or the
Basic Documents, the Company shall be responsible for all expenses and the
allocation thereof including without limitation:
 
(a)           all expenses incurred by the Member or its Affiliates in
organizing the Company;
 
(b)           all expenses related to the business of the Company and all
routine administrative expenses of the Company, including the maintenance of
books and records of the Company, the preparation and dispatch to the Member of
checks, financial reports, tax returns and notices required pursuant to this
Agreement;
 
(c)           all expenses incurred in connection with any litigation or
arbitration involving the Company (including the cost of any investigation and
preparation) and the amount of any judgment or  settlement paid in connection
therewith;
 
(d)           all expenses for indemnity or contribution payable by the Company
to any Person;
 
(e)           all expenses incurred in connection with the collection of amounts
due to the Company from any Person;
 
(f)           all expenses incurred in connection with the preparation of
amendments to this Agreement;
 
(g)           all expenses incurred in connection with the liquidation,
dissolution and winding up of the Company; and
 
(h)           all expenses otherwise allocated in good faith to the Company by
the Managers.
 
21

--------------------------------------------------------------------------------


 
ARTICLE IX
 
PERPETUAL EXISTENCE; DISSOLUTION, LIQUIDATION AND WINDING-UP
 
SECTION 9.01  Existence.
 
(a)           The Company shall have a perpetual existence.  So long as any of
the Company’s Rate Stabilization Bonds shall remain Outstanding, to the fullest
extent permitted by law, the Member shall not be entitled to consent to the
dissolution of the Company.
 
(b)           Notwithstanding any provision of this Agreement, the bankruptcy
(as defined in the LLC Act) of the Member or a Special Member will not cause
such Member or Special Member to cease to be a member of the Company, and upon
the occurrence of such an event, the business of the Company shall continue
without dissolution.  Upon the occurrence of any event that causes the last
remaining member of the Company to cease to be a member of the Company or that
causes the Member of the Company to cease to be a member of the Company (other
than upon continuation of the Company without dissolution upon the transfer or
assignment by the Member of all of its limited liability company interest in the
Company and the prior or simultaneous admission of the transferee as a member of
the Company pursuant to Section 6.06 and 6.07), to the fullest extent permitted
by law, the personal representative of such member is hereby authorized to, and
shall, within ninety (90) days after the occurrence of the event that terminated
the continued membership of such member in the Company, agree in writing (i) to
continue the Company and (ii) to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of the
Company, effective as of the occurrence of the event that terminated the
continued membership of the last remaining member of the Company in the Company.
 
SECTION 9.02  Dissolution.  The Company shall be dissolved and its affairs shall
be wound up upon the occurrence of the earliest of the following events:
 
(a)           subject to Sections 1.07, 1.08 and 9.01(a), the election to
dissolve the Company made in writing by the Member and each Manager, including
the Independent Managers, as permitted under the Basic Documents and after the
discharge in full of the Rate Stabilization Bonds;
 
(b)           the occurrence of any event that causes the last remaining member
of the Company to cease to be a member of the Company unless the business of the
Company is continued without dissolution in a manner permitted by the LLC Act or
this Agreement; or
 
(c)           the entry of a decree of judicial dissolution of the Company
pursuant to Section 18-802 of the LLC Act.
 
SECTION 9.03  Accounting.  In the event of the dissolution, liquidation and
winding-up of the Company, a proper accounting shall be made of the Capital
Account of the Member and of the net income or net loss of the Company from the
date of the last previous accounting to the date of dissolution.
 
22

--------------------------------------------------------------------------------


 
SECTION 9.04  Certificate of Cancellation.  As soon as possible following the
occurrence of any of the events specified in Section 9.02 and the completion of
the winding up of the Company, the Person winding up the business and affairs of
the Company, as an authorized person within the meaning of the LLC Act, shall
cause to be executed a Certificate of Cancellation of the Certificate of
Formation and file the Certificate of Cancellation of the Certificate of
Formation as required by the LLC Act.
 
SECTION 9.05  Winding Up.  Upon the occurrence of any event specified in
Section 9.02, the Company shall continue solely for the purpose of winding up
its affairs in an orderly manner, liquidating its assets, and satisfying the
claims of its creditors.  The Member, or if there is no Member, the Managers,
shall be responsible for overseeing the winding up and liquidation of the
Company, shall take full account of the liabilities of the Company and its
assets, shall either cause its assets to be sold or distributed, and if sold as
promptly as is consistent with obtaining the fair market value thereof, shall
cause the proceeds therefrom, to the extent sufficient therefor, to be applied
and distributed as provided in Section 9.06.
 
SECTION 9.06  Order of Payment of Liabilities Upon Dissolution.  After
determining that all debts and liabilities of the Company, including all
contingent, conditional or unmatured liabilities of the Company, in the process
of winding-up, including, without limitation, debts and liabilities to the
Member in the event it is a creditor of the Company to the extent otherwise
permitted by law, have been satisfied or adequately provided for, the remaining
assets shall be distributed in cash or in kind to the Member.
 
SECTION 9.07  Limitations on Payments Made in Dissolution.  Except as otherwise
specifically provided in this Agreement, the Member shall only be entitled to
look solely to the assets of Company for the return of its positive Capital
Account balance and shall have no recourse for its Capital Contribution and/or
share of net income (upon dissolution or otherwise) against any Manager.
 
SECTION 9.08  Limitation on Liability.  Except as otherwise provided by the LLC
Act and except as otherwise characterized for tax and financial reporting
purposes, the debts, obligations and liabilities of the Company, whether arising
in contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no Member or Manager shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a Member or a  Manager.
 
ARTICLE X
 
INDEMNIFICATION
 
SECTION 10.01  Indemnity.  Subject to the provisions of Section 10.04  hereof,
to the fullest extent permitted by law, the Company shall indemnify any Person
who was or is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, except an action by or in the right of the
Company, by reason of the fact that such Person is or was a Manager, Member,
Special Member, officer, controlling Person, employee, legal representative or
agent of the Company, or is or was serving at the request of the Company as a
member, manager, director,
 
23

--------------------------------------------------------------------------------


 
officer, partner, shareholder, controlling Person, employee, legal
representative or agent of another limited liability company, partnership,
corporation, joint venture, trust or other enterprise, against expenses,
including attorneys’ fees, judgments, fines and amounts paid in settlement
actually and reasonably incurred by such Person in connection with the action,
suit or proceeding if such Person acted in good faith and in a manner which such
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal action or proceeding, had no reasonable
cause to believe such Person’s conduct was unlawful; providedthat such Person
shall not be entitled to indemnification if such judgment, penalty, fine or
other expense was directly caused by such Person’s fraud, gross negligence or
willful misconduct.
 
SECTION 10.02  Indemnity for Actions By or In the Right of the Company.  Subject
to the provisions of Section 10.04 hereof, to the fullest extent permitted by
law, the Company shall indemnify any Person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action or
suit by or in the rights of the Company to procure a judgment in its favor by
reason of the fact that such Person is or was a Member, Manager, Special Member,
officer, controlling Person, employee, legal representative or agent of the
Company, or is or was serving at the request of the Company as a member,
manager, director, officer, partner, shareholder, controlling Person, employee,
legal representative or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise, against expenses,
including amounts paid in settlement and attorneys’ fees actually and reasonably
incurred by such Person in connection with the defense or settlement of the
actions or suit if such Person acted in good faith and in a manner which such
Person reasonably believed to be in or not opposed to the best interests of the
Company; provided that such Person shall not be entitled to indemnification if
such judgment, penalty, fine or other expense was directly caused by such
Person’s fraud, gross negligence or willful misconduct.  Indemnification may not
be made for any claim, issue or matter as to which such Person has been adjudged
by a court of competent jurisdiction, after exhaustion of all appeals therefrom,
to be liable to the Company or for amounts paid in settlement to the Company,
unless and only to the extent that the court in which the action or suit was
brought or other court of competent jurisdiction determines upon application
that in view of all the circumstances of the case, the Person is fairly and
reasonably entitled to indemnity for such expenses as the court deems proper.
 
SECTION 10.03  Indemnity If Successful.  To the fullest extent permitted by law,
the Company shall indemnify any Person who is or was a Manager, Member, Special
Member, officer, controlling Person, employee, legal representative or agent of
the Company, or is or was serving at the request of the Company as a member,
manager, director, officer, partner, shareholder, controlling Person, employee,
legal representative or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise against expenses,
including attorneys’ fees, actually and reasonably incurred by him or her in
connection with the defense of any action, suit or proceeding referred to in
Sections 10.01 and 10.02 or in defense of any claim, issue or matter therein, to
the extent that such Person has been successful on the merits.
 
SECTION 10.04  Expenses.  Any indemnification under Sections 10.01 and 10.02, as
well as the advance payment of expenses permitted under Section 10.05 unless
ordered by a court or advanced pursuant to Section 10.05 below, must be made by
the Company only as
 
24

--------------------------------------------------------------------------------


 
authorized in the specific case upon a determination that indemnification of the
Manager, Member, Special Member, officer, controlling Person, employee, legal
representative or agent is proper in the circumstances.  The determination must
be made:
 
(a)           by the Member if the Member was not a party to the act, suit or
proceeding; or
 
(b)           if the Member was a party to the act, suit or proceeding by
independent legal counsel in a written opinion.
 
SECTION 10.05  Advance Payment of Expenses.  The expenses of each Person who is
or was a Manager, Member, Special Member, officer, controlling Person, employee,
legal representative or agent, or is or was serving at the request of the
Company as a member, manager, director, officer, partner, shareholder,
controlling Person, employee, legal representative or agent of another limited
liability company, corporation, partnership, joint venture, trust or other
enterprise, incurred in defending a civil or criminal action, suit or proceeding
may be paid by the Company as they are incurred and in advance of the final
disposition of the action, suit or proceeding, upon receipt of an undertaking by
or on behalf of such Person to repay the amount if it is ultimately determined
by a court of competent jurisdiction that such Person is not entitled to be
indemnified by the Company.  The provisions of this Section 10.05 shall not
affect any rights to advancement of expenses to which personnel other than the
Member or the Managers (other than the Independent Managers) may be entitled
under any contract or otherwise by law.
 
SECTION 10.06  Other Arrangements Not Excluded.  The indemnification and
advancement of expenses authorized in or ordered by a court pursuant to this
Article X:
 
(a)           does not exclude any other rights to which a Person seeking
indemnification or advancement of expenses may be entitled under any agreement,
decision of the Member or otherwise, for either an action of any Person who is
or was a Manager, Member, Special Member, officer, controlling Person, employee,
legal representative or agent, or is or was serving at the request of the
Company as a member, manager, director, officer, partner, shareholder,
controlling Person, employee, legal representative or agent of another limited
liability company, corporation, partnership, joint venture, trust or other
enterprise, in the official capacity of such Person or an action in another
capacity while holding such position, except that indemnification and
advancement, unless ordered by a court pursuant to Section 10.05 above, may not
be made to or on behalf of such Person if a final adjudication established that
its acts or omissions involved intentional misconduct, fraud or a knowing
violation of the law and were material to the cause of action; and
 
(b)           continues for a Person who has ceased to be a Member, Manager,
Special Member, officer, employee, legal representative or agent and inures to
the benefit of the successors, heirs, executors and administrators of such a
Person.
 
25

--------------------------------------------------------------------------------


 
ARTICLE XI
 
MISCELLANEOUS PROVISIONS
 
SECTION 11.01  No Bankruptcy Petition; Dissolution.
 
(a)           To the fullest extent permitted by law, the Member, each Special
Member and each Manager, solely in its capacity as a creditor of the Company,
hereby covenant and agree (or shall be deemed to have hereby covenanted and
agreed) that, prior to the date which is one year and one day after the
termination of the Indenture and the payment in full of every Series of Rate
Stabilization Bonds and any other amounts owed under the Indenture, it will not
acquiesce, petition or otherwise invoke or cause the Company to invoke the
process of any court or Governmental Authority for the purpose of commencing or
sustaining an involuntary case against the Company under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Company or any substantial part of the property of the Company, or ordering the
winding up or liquidation of the affairs of the Company; provided, however, that
nothing in this Section 11.01 shall constitute a waiver of any right to
indemnification, reimbursement or other payment from the Company pursuant to
this Agreement.  This Section 11.01 is not intended to apply to the filing of a
voluntary bankruptcy petition on behalf of the Company which is governed by
Sections 1.08 and 7.02 of this Agreement.
 
(b)           To the fullest extent permitted by law, the Member, each Special
Member and each Manager hereby covenants and agrees (or shall be deemed to have
hereby covenanted and agreed) that, until the termination of the Indenture and
the payment in full of any Series of the Rate Stabilization Bonds and any other
amounts owed under the Indenture, the Member, such Special Member and such
Manager will not consent to, or make application for, or institute or maintain
any action for, the dissolution of the Company under Section 18-801 or 18-802 of
the LLC Act or otherwise.
 
(c)           In the event that the Member, any Special Member or any Manager
takes action in violation of this Section 11.01, the Company agrees that it
shall file an answer with the court or otherwise properly contest the taking of
such action and raise the defense that the Member, the Special Member or
Manager, as the case may be, has agreed in writing not to take such action and
should be estopped and precluded therefrom and such other defenses, if any, as
its counsel advises that it may assert.
 
(d)           The provisions of this Section 11.01 shall survive the termination
of this Agreement and the resignation, withdrawal or removal of the Member, any
Special Member or any Manager.  Nothing herein contained shall preclude
participation by the Member, any Special Member or a Manager in assertion or
defense of its claims in any such proceeding involving the Company.
 
SECTION 11.02  Amendments.
 
(a)           The power to alter, amend or repeal this Agreement shall be only
on the consent of the Member, provided, that the Company shall not alter, amend
or repeal any
 
26

--------------------------------------------------------------------------------


 
provision of  Sections 1.02(b), 1.05, 1.07, 1.08, 3.01(b), 3.02, 6.06, 6.07,
7.02, 7.05, 9.01, 9.02, 11.01, 11.02 and 11.07 of this Agreement or the
definition of an Independent Manager contained herein or the requirement that at
all times the Company have at least two Independent Managers without, in each
case, the affirmative vote of a majority of the Managers, which vote must
include the affirmative vote of all of the Independent Managers; and
 
(b)           The Company’s power to alter or amend the Certificate of Formation
shall be vested in the Member.  Upon obtaining the approval by the Member of any
amendment, supplement or restatement as to the Certificate of Formation, the
Member on behalf of the Company shall cause a Certificate of Amendment or
Amended and Restated Certificate of Formation to be prepared, executed and filed
in accordance with the LLC Act.
 
SECTION 11.03  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
SECTION 11.04  Headings.  The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
 
SECTION 11.05  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision (if any) or the remaining
provisions hereof (unless such construction shall be unreasonable), and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
SECTION 11.06  Assigns.  Each and all of the covenants, terms, provisions and
agreements contained in this Agreement shall be binding upon and inure to the
benefit of the Member, and its permitted successors and assigns.
 
SECTION 11.07  Enforcement by Independent Managers.  Notwithstanding any other
provision of this Agreement, the Member agrees that this Agreement constitutes a
legal, valid and binding agreement of the Member, and is enforceable against the
Member by the Independent Managers in accordance with its terms.  The
Independent Managers are intended beneficiaries of this Agreement.
 
SECTION 11.08  Waiver of Partition; Nature of Interest.  Except as otherwise
expressly provided in this Agreement, to the fullest extent permitted by law,
each of the Member and the Special Members hereby irrevocably waives any right
or power that such Person might have to cause the Company or any of its assets
to be partitioned, to cause the appointment of a receiver for all or any portion
of the assets of the Company, to compel any sale of all or any portion of the
assets of the Company pursuant to any applicable law or to file a complaint or
to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of the Company.  The Member shall not
have any interest in any specific assets of
 
27

--------------------------------------------------------------------------------


 
the Company, and the Member shall not have the status of a creditor with respect
to any distribution pursuant to this Agreement.
 
SECTION 11.09  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement and
all of which together shall constitute one and the same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is hereby executed by the undersigned and is
effective as of the date first written above.
 

 
BALTIMORE GAS AND ELECTRIC COMPANY
 
 
 
By:
/s/ Charles A. Berardesco     
Name:  Charles A. Berardesco
Title:    Corporate Secretary





 
ACKNOWLEDGED AND AGREED:
     
Michelle A. Dreyer,
as Independent Manager
 
  /s/ Michelle A. Dreyer   
 
 
 
Suzanne M. Hay,
as Independent Manager
 
  /s/ Suzanne M. Hay   

 
 
Signature Page to Limited Liability Company Agreement


--------------------------------------------------------------------------------


 
SCHEDULE A
 
SCHEDULE OF INITIAL CAPITAL CONTRIBUTION OF MEMBER
 
 
MEMBER’S
NAME
INITIAL
CAPITAL
CONTRIBUTION
MEMBERSHIP
INTEREST
PERCENTAGE
Baltimore Gas and Electric Company
Expenses Paid by Member
on behalf of the Company
as of June 22, 2007
$2,143,109.18
100%
Cash Contribution by Member
to Capital Account
$1,770,100.00
Total Initial Capital
Contribution by Member
$3,913,209.18

 
SCHEDULE A
1

--------------------------------------------------------------------------------


 
SCHEDULE B
 
MANAGERS
 
Kenneth W. DeFontes, Jr.
 
Jeanne M. Blondia
 
Mark D. Case
 
Michelle A. Dreyer
 
Suzanne M. Hay
 
SCHEDULE B
1

--------------------------------------------------------------------------------


 
SCHEDULE C
 
OFFICERS
 
Name
Office
Kenneth W. Defontes, Jr.
 
President
John R. Collins
Vice President and Chief Financial Officer
Charles A. Berardesco
Secretary
Jeanne M. Blondia
Treasurer



SCHEDULE C
1

--------------------------------------------------------------------------------


 
EXHIBIT A
 
MANAGEMENT AGREEMENT
 
June 29, 2007
 
RSB BONDCO LLC
Suite 102
103 Foulk Road
Wilmington, Delaware  19803
 
Re:    Management Agreement — RSB BONDCO LLC
 
Ladies and Gentlemen:
 
For good and valuable consideration, each of the undersigned Persons, who have
been designated as managers of RSB BONDCO LLC, a Delaware limited liability
company (the “Company”), in accordance with the Amended and Restated Limited
Liability Company Agreement of the Company, dated as of June 29, 2007 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“LLC Agreement”), hereby agree as follows:
 
1.           Each of the undersigned accepts such Person’s rights and authority
as a Manager under the LLC Agreement and agrees to perform and discharge such
Person’s duties and obligations as a Manager under the LLC Agreement, and
further agrees that such rights, authorities, duties and obligations under the
LLC Agreement shall continue until such Person’s successor as a Manager is
designated or until such Person’s resignation or removal as a Manager in
accordance with the LLC Agreement.  Each of the undersigned agrees and
acknowledges that it has been designated as a “manager” of the Company within
the meaning of the Delaware Limited Liability Company Act.
 
2.           Until a year and one day has passed since the date that the last
obligation under the Basic Documents was paid, to the fullest extent permitted
by law, each of the undersigned agrees, solely in its capacity as a creditor of
the Company on account of any indemnification or other payment owing to the
undersigned by the Company, not to acquiesce, petition or otherwise invoke or
cause the Company to invoke the process of any court or governmental authority
for the purpose of commencing or sustaining an involuntary case against the
Company under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Company or any substantial part of the property of
the Company, or ordering the winding up or liquidation of the affairs of the
Company.
 
3.           THIS MANAGEMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, AND ALL RIGHTS AND REMEDIES
SHALL BE GOVERNED BY SUCH LAWS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.
 
EXHIBIT A
1

--------------------------------------------------------------------------------


 
Capitalized terms used and not otherwise defined herein have the meanings set
forth in the LLC Agreement.
 
This Management Agreement may be executed in any number of counterparts, each of
which shall be deemed an original of this Management Agreement and all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the undersigned have executed this Management Agreement as
of the day and year first above written.
 
 

     
Kenneth W. DeFontes, Jr.
 
     
Jeanne M. Blondia
 
     
Mark D. Case
 
     
Michelle A. Dreyer
 
     
Suzanne M. Hay

 
EXHIBIT A
2

--------------------------------------------------------------------------------


 